Case: 09-31171     Document: 00511194526          Page: 1    Date Filed: 08/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           August 4, 2010

                                     No. 09-31171                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



ANDREW MYERS; ZUELA MYERS,

                                                   Plaintiffs - Appellants

v.

PHILIP SERVICES CORP,

                                                   Defendant - Appellee


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 2:06-CV- 1785


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Appellants Andrew and Zuela Myers appeal the district court’s dismissal
of their personal injury tort claim against Philip Services Corporation (“PSC”)
as prescribed under Louisiana law. Their action arises from a July 2, 2004,
automobile accident involving a pipe that was left on an interstate, hit by a car,
became airborne, crashed into the window of the Myers’ car, and struck
Mr. Myers’ head, causing injury.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31171      Document: 00511194526         Page: 2    Date Filed: 08/04/2010

                                      No. 09-31171

       On September 14, 2004, the Myers filed suit, naming Desirae Strybos (the
driver of the car), American National Insurance Company, Allstate Insurance
Company, “XYZ Corporation,” and “ABC Insurance Company” as defendants.
Over the next five years, the Myers amended their complaint several times to
add additional defendants. All of the original, timely defendants were dismissed
as of January 20, 2009.1
       On August 4, 2009, the Myers filed their Third Supplemental Petition,
naming PSC as a defendant. This was the first time PSC had any notice of the
suit, well after Louisiana’s one-year prescriptive period had expired.
Accordingly, PSC moved to dismiss. The Myers conceded that their claim was
barred on the face of the petition, and instead argued that prescription was
interrupted and that the petition related back to the original complaint. The
district court granted the Appellee’s motion to dismiss, holding that the Myers
failed to present facts sufficient to demonstrate that prescription was
interrupted and that their claim against PSC did not relate back to the original
petition. The Myers appeal.
       In Louisiana, personal injury torts are subject to a one-year prescription
period. L A. C IV. C ODE A NN. art. 3492. The Myers’ delictual action against PSC
was not filed during the one-year prescriptive period, although suit was timely
filed against several other defendants. Filing suit against one alleged tortfeasor
interrupts prescription against all joint tortfeasors. L A. C IV . C ODE A NN. art.
2324(C).    Here, the Myers allege that PSC was a joint tortfeasor with the
original defendants, particularly Ms. Strybos, and interruption lasts as long as
the suit is pending.


       1
         On May 2, 2005, the court dismissed the claims against “ABC Insurance Company”
and “XYZ Corporation” without prejudice for failure to prosecute or to substitute the proper
defendants. American National Insurance Company was dismissed on October 12, 2006;
Allstate Insurance Company was dismissed on July 16, 2007; Desirae Strybos was dismissed
with prejudice on January 20, 2009.

                                             2
   Case: 09-31171       Document: 00511194526         Page: 3     Date Filed: 08/04/2010

                                       No. 09-31171
       However, “where no liability is found on the part of a timely sued alleged
tortfeasor, then prescription is not interrupted as to untimely sued tortfeasors,
as no joint or solidary obligation exists.” Renfroe v. State ex rel. Dept. of Transp.
and Development, 809 So.2d 947, 950 (La. 2002); Levingston v. City of
Shreveport, 4 So.3d 942, 946 n.1 (La. App. Ct. 2nd Cir. 2009). Because all the
timely defendants have been dismissed, including Desirae Strybos (who was
dismissed with prejudice),2 it is not possible for them to be jointly liable with
PSC. For that reason, the dismissed defendants are irrelevant to the Myers’
claim against PSC, prescription against PSC is not interrupted, and the Myers’
claim is untimely.
       The Myers do not appeal the district court’s determination that they did
not present facts sufficient to demonstrate that the Amended Petition related
back to the original filing under F ED. R. C IV. P. 15(c). As such, we do not address
that issue.
       Finally, the Myers assert the doctrines of contra non valentem and equity
to support their contention that prescription has not run. However, neither of
those issues were raised at the district court.            Matters which are not first
presented to the district court are waived and should not be considered on
appeal. See, e.g., Miller v. Nationwise Life Ins. Co., 391 F.3d 698, 701 (5th Cir.
2004) (“We have frequently said that we are a court of errors, and that a district
court cannot have erred as to arguments not presented to it.”). Thus, we decline
to discuss the merits of those arguments.
       For the forgoing reasons, the district court is AFFIRMED.




       2
          Although the Myers argue that it is not true that Desirae Strybos was “not found
liable” because they eventually settled with her, Ms. Strybos was dismissed with prejudice and
for that reason cannot be a joint obligor with PSC.

                                              3